Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 09/27/2022. Currently, claims 1-25 are pending in the application. Claims 15-25 have been withdrawn from Consideration.

Election/Restrictions

Applicant's election without traverse of Species 2 (Figure 1B), claims 1-25, in the reply filed on 09/27/2022 is acknowledged. However, Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention because claims 15-25 does not read on Figure 1B, these claims are directed to Figures 2-6. There being no allowable generic or linking claim.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YANG et al (US 20190067441 A1).

Regarding claim 1, Figure 2 of YANG discloses a semiconductor device, comprising: 
a first channel, wherein the first channel (25, bottom one, [0085]) comprises a semiconductor; 
a second channel (25, second to bottom one) positioned directly above the first channel, wherein the second channel comprises a semiconductor ([0085]); 
a source/drain (S/D) region (50, [0054]), wherein the S/D region electrically couples (please see Figure 2H) the first channel to the second channel; 
a first isolation region (31, left one, [0054]), wherein the first isolation region is parallel to a length direction of the first channel and the second channel; 
a second isolation region (31, right region), wherein the second isolation region is substantially parallel to the first isolation region, and wherein the first channel and the second channel are between the first isolation region and the second isolation region; and 
a contact (72, [0055]), wherein the contact is over a top surface of the S/D region (50) and over a first sidewall surface of the S/D region (50).

Regarding claim 2, Figure 2 of YANG discloses that the semiconductor device of claim 1, wherein the first sidewall (front or back) surface of the S/D region (50) is substantially parallel to the length direction of the first channel.

Regarding claim 3, Figure 2 of YANG discloses that the semiconductor device of claim 2, wherein the contact (72) is within the first isolation region (31, left region).

Regarding claim 4, Figure 2 of YANG discloses that the semiconductor device of claim 1, wherein the first sidewall surface of the S/D region (50) is substantially orthogonal to the length direction of the first channel (when considering the left side sidewall of 50).

Regarding claim 5, Figure 2 of YANG discloses that the semiconductor device of claim 4, wherein the contact (72, [0055]) is within a depopulated gate region (84).

Regarding claim 6, Figure 2 of YANG discloses that the semiconductor device of claim 1, wherein the contact (72, [0055]) extends over a second sidewall surface of the S/D region (50 having four sidewall surface and considering one to the left and one to the right meets the limitation).

Regarding claim 7, Figure 2 of YANG discloses that the semiconductor device of claim 1, wherein the contact (72, [0055]) extends over a bottom surface of the S/D region (50).


Regarding claim 8, Figure 2 of YANG discloses that the semiconductor device of claim 1, further comprising: a second contact (75, [0055]), wherein the second contact is over a bottom surface of the S/D region (50).

Regarding claim 9, Figure 2 of YANG discloses that the semiconductor device of claim 8, wherein the second contact (75, [0055]) is over a second sidewall surface of the S/D region (50) that is opposite from the first sidewall surface of the S/D region (50 has four side walls in Figure 2H, considering the first sidewall as the left sidewall and the second sidewall as the right one).

Regarding claim 10, Figure 2 of YANG discloses that the semiconductor device of claim 1, wherein the first channel (25, bottom one) and the second channel (25, second to the bottom one) are a nanowire or a nanoribbon ([0048] and [0051]).

Regarding claim 11, Figure 2 of YANG discloses that the semiconductor device of claim 1, wherein the first channel (25, bottom one) is a fin, a nanowire, or a nanoribbon, and wherein the second channel (25, second to the bottom one) is a different one of the fin, the nanowire, or the nanoribbon ([0048] and [0051]).

Regarding claim 12, Figure 2 of YANG discloses that the semiconductor device of claim 1, wherein the first channel (25, bottom one) and the second channel (25, second to the bottom one) are included in a stack of a plurality of channels ([0048]).


Regarding claim 13, Figure 2 of YANG discloses that the semiconductor device of claim 1, wherein the first isolation region (31, left region) comprises: a first wall (left sidewall); \
a second wall (right sidewall); and 
a fill layer (33, [0054]) between the first wall and the second wall.

Regarding claim 14, Figure 2 of YANG discloses that the semiconductor device of claim 13, wherein a height of the first wall is less than a height of the second wall (33 having a shape wherein left sidewall having less height than the right sidewall in the Figure 2).



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 20200091288 A1).

Regarding claim 1, Figure 14 of Lee discloses a semiconductor device, comprising: 
a first channel (124), wherein the first channel comprises a semiconductor (Si, [0039]); 
a second channel (126) positioned directly above the first channel (124), wherein the second channel (126) comprises a semiconductor (Si, [0038]);
a source/drain (S/D) region (166), wherein the S/D region electrically couples the first channel (124) to the second channel (126); 
a first isolation region (140/STI, Figure 14C, left region), wherein the first isolation region is parallel to a length direction (front to back in the Figure 14C) of the first channel (124) and the second channel (126); 
a second isolation region (140/STI, Figure 14C, right region), wherein the second isolation region is substantially parallel to the first isolation region, and wherein the first channel (124) and the second channel (126) are between the first isolation region and the second isolation region; and 
a contact (182, Figure 14C), wherein the contact is over a top surface of the S/D region (166) and over a first sidewall surface (in the direction of 122 to 126 or external sidewall surface of 166) of the S/D region (166).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813